Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 04/21/2022 has been made of record and entered.  Claims 1, 17, & 21 have been amended.  Claims 8-10, 13-14, 16, & 18-20 have been canceled.
	Claims 1-7, 11-12, 15, 17, & 21-25 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 11, 12, & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7, 17, & 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “substantially free” in claim 1 is a relative term which renders the claim indefinite. The term “substantially free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It would appear that the term “substantially free” is unclear in the claim because it does not set forth the lower range and upper range for the content of platinum contained in the first washcoat region of the claimed oxidation catalyst.

Claim Rejections - 35 USC § 102(a)(1)/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7, 17, & 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kazi et al. (US 9,333,490 B2).
	Kazi et al. ‘490 discloses an oxidation catalyst composite for abatement of exhaust gas emissions from a diesel engine comprising: a substrate having a length, an inlet end and an outlet end, a catalytic material on the substrate, the catalytic material including a first washcoat zone and a second washcoat zone; the first washcoat zone comprising a first washcoat layer including platinum (Pt) and palladium (Pd) platinum group metal (PGM) components and a first refractory metal oxide support, the first washcoat zone adjacent the inlet end of the substrate; and the second washcoat zone comprising a second washcoat layer including platinum and palladium PGM components and a second refractory metal oxide support, the second washcoat layer adjacent the outlet end of the substrate; and wherein the first washcoat zone has a PGM loading at least twice that of the second washcoat zone, and the first washcoat zone has a Pt/Pd ratio less than 3:1 (See col. 20- col. 21, claim 1).  The second washcoat zone has a Pt:Pd ratio greater than 3:1 (See col. 21, claim 2).  The first and second refractory metal oxide support comprises a large pore alumina (See col. 21, claim 5).  The alumina is stabilized by doping (See col. 21, claim 6).  Cerium oxide is disclosed as being a suitable support material (See col. 8, lines 22-27).  See also entire reference for further details.
	The reference appears to teach the claimed oxidation catalyst comprising a flow-through substrate, a first washcoat region and a second washcoat region comprising the same catalytic components and having the same catalytic structure, thus anticipates the instant claims.
Regarding claims 7 & 21-25, the amount of Pd in the first washcoat region, the amount of Pt in the second washcoat region, the mass ratio of Pt:Pd in the second washcoat region, and the total amount of the first support material and the second support material recited in the instant claims are noted.  However, they appear falling within and/or overlapping with the disclosed ranges.
If in fact the ranges are not falling within or overlapping with the disclosed ranges, then the following applies.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the metal amounts of such PGM in the first washcoat region, the second washcoat region, the mass ratio of Pt:Pd in the second washcoat region, and the total amount of the first and second support materials in order to achieve an effective oxidation catalyst material because metal contents are the results-effective variable, In view of In re Boesch.

Response to Applicants’ Arguments
5.	The remarks filed on 04/21/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
7.	Claims 1-7, 11-12, 15, 17, & 21-25 are pending.  Claims 1-7, 17, & 21-25 are rejected.  Claims 11, 12, & 15 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 30, 2022